Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 1 of 9   PageID #:
                                   9664
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 2 of 9   PageID #:
                                   9665
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 3 of 9   PageID #:
                                   9666
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 4 of 9   PageID #:
                                   9667
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 5 of 9   PageID #:
                                   9668
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 6 of 9   PageID #:
                                   9669
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 7 of 9   PageID #:
                                   9670
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 8 of 9   PageID #:
                                   9671
Case 1:18-cv-00155-SOM-WRP Document 433-4 Filed 04/16/21 Page 9 of 9   PageID #:
                                   9672
